Exhibit 10.43

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Contract (Proposal)

Contract No.: GEC/MSA200701

Date of Signature: January 21, 2007

The Contract is made and entered into through friendly negotiation by and
between

Hoku Scientific Inc. a corporation organized and existing under the laws of
Delaware (hereinafter referred to as the “Purchaser”) having its principal
office at 1075 Opakapaka St., Kapolei, HI 96707 as one party and

MSA Apparatus Construction for Chemical Equipment Ltd., a company organized and
existing under the laws of the United Kingdom, having its registered office at
88a Tooley Street, London Bridge, London, UK, in corporation with GEC Graeber
Engineering Consultants GmbH Germany a corporation organized and existing under
the laws of Federal Republic of Germany having its registered office at
Haydnstrasse 12, 85521 Ottobrunn, Germany, (hereinafter collectively referred to
as the “Supplier”) as the other party, under the following terms and conditions:

Chapter 1 Definitions

In the Contract unless the context otherwise defines, the meanings herein
assigned to them:

 

1.1 Equipment means the group of components comprising of the group of items
listed in the Technical Annexes. These include the following sets:

Set Hydrogen Reduction Reactors [*] (the “Reactor Set”), comprising of:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

Set Hydrogenation Reactor Set (the “Hydrogenation Set”), comprising of:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

1.2 Contract Price means the sum payable to the Supplier under the contract for
full and proper performance of its contractual obligations (including equipment
and technical services)

 

1.3 Contract Currency means, the currency in which the payment is made under the
contract. The currency is EURO.

 

1.4 Attendance of Erection and Commissioning refers to the attendance and
guidance at the time of equipment erection including placement and to the
attendance and guidance at the time of the Commissioning Test (meaning the
mechanical and electrical functionality) of the equipment at the Work Site.

 

Supplier Initials  LOGO [g29865ex10_42p1a1.jpg]    1    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1.5 Reactor Demonstration refers to the erection and demonstration of at least
one reactor set and at least one hydrogenator set producing at least [*] of
polysilicon from operation.

 

1.6 Performance Test Runs of the equipment refers to the test conducted at the
Work Site in order to check the actual performance of the equipment meets the
performance and product specifications as described in Annex 9.

 

1.7 Certificate of Commissioning refers to the certificate signed by an officer
of Purchaser after the successful completion of the Commissioning Test for each
piece of equipment before start-up.

 

1.8 Port of Shipment: Hamburg, Germany. Port of Unloading: USA (exact location
to be determined).

 

1.9 Work Site refers to Polysilicon Plant build in Pocatello, Idaho, USA.

 

1.10 Technical Documentation refers to the documentation that includes the
technical data, specifications, drawings (accord. to ASME requirements),
inspection, erection, commissioning, performance testing, operating and
maintenance of the equipment.

Scope of technical documentation is specified in Annex 5.

 

1.11 Technical Service means the technical information, provided by the Supplier
to the Purchaser with respect to EPCM design input and erection, commissioning,
performance test, instruction for operation and maintenance of the equipment.
Scope of technical service is defined in Annexes 1, 2, 3, 4, 5 and 6.

 

1.12 Warranty Period: The warranty shall remain valid for 18 (eighteen) months
from the date on which the Certificate of Commissioning for equipment had been
issued by the purchaser. During warranty period, the Supplier guarantees the
proper and stable quality of the Equipment and is responsible for repair or
replacing any defective parts of the Equipment.

 

1.13 Inspection authorities refers to the local inspection branch of state
administration for entry-exit located at/ or near the port of unloading and/or
the work site.

Chapter 2 Scope of Contract

 

2.1 The Purchaser agrees to buy from the Supplier and the Supplier agrees to
sell to the Purchaser as stipulated under Chapter 1 EquipmentTechnical
Documentation and Technical Services including design input with the EPCM,
verification of design, supervision of erection and commissioning (detailed
scope of supply and detailed technical conditions as stipulated in the Technical
Annexes 1 through 7 to this contract).

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    2    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2.2 The Supplier guarantees the performance of the Equipment at the Work Site as
specified in Annexes 1 and 7.

 

2.3 The Supplier agrees to take part in a Reactor Demonstration at the earliest
possible time at the Work Site. The Purchaser agrees to pay the Supplier for the
Equipment and Costs needed to conduct the test at that time.

 

2.4 The Supplier shall dispatch experienced and competent persons to the Work
Site and other locations as needed in order to provide the purchaser with
Technical Services as specified in Annexes 3-5.

 

2.5 The Technical Documentation specified in Annexes 2, 4, and 5 will be
reviewed and approved by the Purchaser. If there are reasonable requests from
the Purchaser including clarification or guidance, the Supplier will cooperate
with the Purchaser in good faith.

 

2.6 The Purchaser agrees to conduct Performance Tests and prove that the
Equipment meet and adhere to the parameters specified in Annex 7.

 

2.7 The Supplier agrees to pay for shipping and insurance of the equipment from
Ex Works to Hamburg, Germany.

 

2.8 The Purchaser agrees to pay for shipping and insurance of the equipment from
Hamburg Germany to the Work Site.

Chapter 3 Price

 

3.1 The total contract price for the Equipment, Technical Documentation and
Technical Services under the contract for 1,500 metric tons is 15,700,000 Euro.

 

3.1.1 At any time prior to payment of the Initial Payment pursuant to Chapter
4.2 below, Purchaser may elect to increase the capacity of the Equipment from
1,500 metric tons per year to 2,000 metric tons per year, in which case the
total contract price for the Equipment, Technical Documentation and Technical
Services under the contract shall be 20,900,000 Euro.

 

3.1.2 At any time prior to payment of the Initial Payment pursuant to Chapter
4.2 below, Purchaser may opt to not purchase the Hydrogenation Sets, in which
case the total contract price set forth in item 3.1 shall be reduced to [*] Euro
and the contact price set forth in item 3.1.1 shall be reduced to [*] Euro. The
Purchaser may make such election by providing written notice to the Supplier at
any time prior to payment of the Initial Payment. In the event that the
Purchaser makes such election, then all references to “Equipment” in this
Agreement and in the Technical Annexes shall exclude the Hydrogenation Sets.

 

Supplier Initials LOGO [g29865ex10_42p3a.jpg]    3    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3.2 The total Contract price as specified in Chapter 3.1, 3.1.1, or 3.1.2 as
applicable, is a fixed price and includes all Equipment, Technical Documentation
and Technical Services provided hereunder.

Chapter 4 Terms of payment

 

4.1 All payments to be made by the Purchaser to the Supplier shall be affected
through the Purchaser bank and the Supplier bank in EURO. The Purchasers bank
and the Supplier bank shall be international “A” rated banks.

 

4.2 Initial payment, within six (6) months after signing the contract, of 15%
(the “Initial Payment”) to GEC/MSA starts the equipment delivery process.
Estimated delivery time for all the Equipment is 15 months for 1,500 metric tons
and 18 months for 2,000 metric tons after receiving this Initial Payment. At
this time, the complete Technical Documentation, drawings, specifications, bill
of quantity and the proven subsupplier-network will be deposited into a third
party escrow account on behalf of the Purchaser. If the Supplier fails to
fulfill his contract obligations, such documentation shall be released from
escrow to Purchaser. Payment of the remaining 85% of the contract price shall be
paid as follows:

 

4.2.1 Letter of Credit

 

  A. 65% (Say: sixty-five percent) of the Contract price at delivery (shipment)
of the Equipments through an irrevocable Letter of Credit issued within six
months after signing the contract, in favor of the Supplier for the said amount.
The Letter of Credit has to allow partial delivery and has no expiry date

The 65% partial Contract price shall be paid in within 4 weeks, after the
following documents have been received by the negotiation (purchaser) bank:

 

  a. Three (3) originals and three (3) duplicate copies of clean on board ocean
bill of lading made out to order, blank endorsed, notifying the Purchaser and
marked FREIGHT PREPAID.

 

  b. Five (5) copies of commercial invoice indicating the amount to be paid and
the itemized price.

 

  c. One (1) original and five (5) duplicate copies of detailed packing list,
indicting the shipping weight, number and the date of the corresponding invoice.

 

  d. One (1) original and five (5) duplicate copies of ex-works quality
certificate, issued by the manufacturer and countersigned by the Purchaser’s
authorized representative.

 

  e. Three (3) originals and three (3) copies of “Certificate of Conformity”
according TÜV Certificate.

 

  f. Two (2) copies of sight draft.

 

  g. One (1) original and five (5) duplicate copies of certificate of origin,
issued by relevant authorities of the manufacturer’s country.

 

  h. One (1) copy of fax advising the purchaser of the shipment, immediately
after it is made.

After payment of the foregoing amount, the Letter of Credit may be closed by

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    4    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

the Purchaser.

 

4.2.2 Reactor Demonstration

Within four weeks after the successful completion of the Reactor Demonstration,
the Purchaser shall effect the payment of [*] ([*]) of the contract price by
Telegraphic Transfer (T/T).

 

4.2.3 Retention Money

Within four weeks after the earlier of (i) expiration of the warranty period;
and (ii) thirty (30) months from the date of delivery as stipulated in the
contract, the Purchaser shall effect the payment of [*] ([*]) of the contract
price by Telegraphic Transfer (T/T).

Chapter 5 Delivery

 

5.1 The Supplier shall complete the delivery of Equipment at Port of Hamburg
Germany within 15 months after the date the Supplier has received the Initial
Payment.

 

5.1.1 If the Purchaser elects to increase the capacity of the Equipment from
1,500 metric tons per year to 2,000 metric tons per year, the Supplier shall
complete the delivery of the additional Equipment for the additional 500 metric
tons of capacity at Port of Hamburg, Germany within 3 months after the first
shipment of Equipment pursuant to Chapter 5.1 above.

 

5.2 Not fewer than 14 days before the readiness for the shipment, the Supplier
shall notify the purchaser by Fax of the following information:

 

  a) Contract Number

 

  b) Total volume

 

  c) Total gross weight of packages

 

  d) Total number of packages

 

  e) Port of shipment

 

  f) Name, total gross weight and measurement of each piece exceeding nine
(9) metric tons in weight or over 3,400 mm in width, or over 2,350 mm on both
sides in height

 

  g) Name, weight, IMCO No. (as per International Maritime Dangerous Goods Code)
of the dangerous and/or inflammable goods

 

5.3 In the meantime the Supplier shall airmail the following documents in six
(6) copies to the Purchaser:

 

  a) The details list of the shipment, covering contract No., the contract
equipment , specification, type, quantity, unit/total price, unit weight,
unit/total volume, the overall dimensions of each package (length x width x
height), total number of packages

 

  b) Overall packing sketch for each large piece exceeding nine (9) metric tons
in weight or over 2,400 mm in width or over 2,350 mm on both sides in height

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    5    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  c) Description of any dangerous and/or inflammable goods indicating names,
properties, special protective measures and handling methods in case of accident

 

  d) Description of the special precautions for the contract Equipment that
requires special storage and transportation.

 

5.4 Unless or otherwise agreed by the Purchaser, shipment on deck or
transshipment is not acceptable.

 

5.5 Ten (10) calendar days before the expected departure date of the carrying
vessel from the port of shipment, the Supplier shall notify the Purchaser the
nationality of the carrying vessel, estimated date of shipment, estimated date
of arrival at the port of destination, contract No., name of the contract
equipment, contract equipment item no., quantity, weight and volume and other
relevant matters.

Within two (2) days after the loading the equipment, the Supplier shall airmail
one (1) duplicate copy of the Bill of Lading, signed commercial invoice, ex-work
quality certificate of origin and packing list to the Purchaser.

In case the goods are not insured in time by the purchaser owing to the Supplier
having failed to give timely advices, any and all consequent losses shall be
born by the Supplier.

 

5.6 The third (3) party Ocean Bill of Lading is not acceptable.

 

5.7 In case the Supplier fails to make complete delivery within 15 months from
the date of the Initial Payment for 1,500 metric tons per year or within the
next 3 months after such delivery date for the additional 500 metric tons per
year (if applicable), the Supplier shall pay the liquidated damages for late
delivery at the following rates:

 

  a) From the first to the fourth week, the liquidated damages shall be [*]
([*]) of the value of the delivered equipment per week

 

  b) From the fifth week on, the liquidated damages shall be [*] ([*]) of the
value of the delivered equipment per week

 

  c) Less than one week shall not be counted as a complete week for calculation
of the liquidated damages.

 

  d) The total amount of the liquidated damages shall not exceed [*] ([*]) of
the price of the delivered equipment

The payment of liquidated damages shall not release the Supplier from their
obligation to deliver the delayed equipment.

 

5.8 In case the equipment is lost or damaged during the ocean transportation,
the Supplier shall upon the request and on payment of the Purchaser,
supplementary supply of the same at the original contract price and pursuant to
the same terms and conditions described herein.

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    6    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Chapter 6 Packing and Marking

 

6.1 Unless otherwise specified in the contract, the equipment shall be packed by
the Supplier in new wooden cases, and all packing expenses shall be for the
Supplier’s account. Necessary measures shall be taken to protect the equipment
from damages caused by moisture, rain rust, corrosion, shock and to ensure the
equipment to withstand numerous handling, loading and unloading as well as long
distance ocean and inland transportation for the safe arrival of the equipment
at the work-site.

 

6.2 The loose accessories in package or bundle shall be labeled by the Supplier
indicating contract No., name of equipment, name of accessories and their
position number, and accessory number marked on assembly drawings. Spare parts
and tools shall be marked with the word “Spare parts or tools” besides the above
mentioned particular.

 

6.3 The Supplier shall on four (4) adjacent sides of each package mark
conspicuous the following information in English with indelible paint:

 

  a) Contract No.:

 

  b) Shipping mark:

 

  c) Destination:

 

  d) Consignee:

 

  e) Name of contract equipment and item No.:

 

  f) Case/bale No.:

 

  g) Gross/net weight

 

  h) Measurement

 

6.4 Should the equipment weigh more than 2 metric tons, the weight, gravity and
hoisting positions shall be marked in English with international trade
transportation marks on the four adjacent sides on each case so as to facilitate
unloading and handling.

In accordance with different requirements in loading, unloading and shipping,
the package shall be conspicuously marked with “Handle with care, right side up,
keep dry” in English and with appropriate international trade marks.

 

6.5 The following documents shall be enclosed in each package of the equipment:

 

  a) Two (2) duplicate copies of detailed packing list

 

  b) Two (2) duplicate copies of quality certificate

 

  c) Two duplicate copies of technical documentation for relevant contract
equipment

 

6.6 In case of container transportation, the Supplier shall examine the
condition of the containers, so that only those in good condition shall be used
for delivery of the equipment.

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    7    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Sufficient shores or chocks shall be provided in order to prevent the equipment
from moving inside the containers. The Supplier shall be liable for any damage
to the equipment thus incurred due to the negligence of the Supplier.

 

6.7 If the equipment is damaged or lost due to improper packing or inadequate
protective measure, the Supplier shall be responsible for repair, replacement or
compensation in accordance with the contract. If the equipment is
mis-transported due to mistake or ambiguousness in package or shipping marks,
the Supplier shall bear additional expenses thus incurred.

 

6.8 The Supplier shall use wooden packages free from any insect infestation.
Should insect infestation be found in quarantine inspection, the Supplier shall
bear the cost incurred in fumigation or replacement of the packages at the port
of unloading, and the liquidated damages provision of Chapter 5.7 above shall
apply to any delay in shipment caused by such quarantine inspection.

Chapter 7 Standards and Inspections

 

7.1 The Supplier shall carry out design and inspection of the equipment
according to the Technical Annexes.

 

7.2 The Supplier shall inspect the equipment and issue the ex-works quality
certificate. All expenses involved shall be for the Suppliers account. The
ex-works quality certificate shall be submitted to the Purchaser.

 

7.3 The Purchaser will send its inspectors (for one week) to the Supplier
country to inspect the quality of the equipment together with the Supplier
inspectors. In addition to Purchaser’s inspectors, Purchaser’s lenders and
shareholders may also send their inspectors. The expenses of sending Purchaser’s
inspectors, or the inspectors of Purchaser’s lenders and shareholders, shall be
for the Purchaser’s account.

 

7.4 The Supplier shall notify the Purchaser of the inspection date four
(4) weeks in advance. The letter of invitation shall be submitted by the
Supplier.

 

7.5 The equipment shall be examined in the presence of the Purchaser’s
inspectors and both parties shall sign an “inspection certificate”. Afterwards
the equipment shall be shipped.

 

7.6 In addition to the foregoing, Purchaser, its authorized representatives and
its lenders, shareholders and their respective authorized representatives, may
inspect the equipment at any time prior to shipment. The expenses of any such
inspection shall be for the Purchaser’s account.

 

7.7 The Supplier shall take into consideration the opinions of the Purchasers
inspector’s and shall take necessary measures to eliminate the defect or
discrepancy, if any, for its own account.

 

7.8

The pre-delivery inspection shall not be a substitute for the inspection of the
equipment at the port of unloading or the work site of the Purchaser and shall

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    8    Purchaser Initials LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

not release the Supplier from its guarantee obligations as further specified in
the contract.

 

7.9 The open package inspection on the equipment shall be performed by the
inspection authorities at the work site of the Purchaser.

 

7.10 In case of container transportation the opening and return of the
containers shall not be regarded as open-package inspection.

 

7.11 Should the equipment be found defective before the expiration of warranty
period for any reason, including but not limited to latent defect or the use of
unsuitable materials the Purchaser has the right to apply to the inspection
authorities for inspection and lodge claims against the Supplier on the strength
of the inspection certificate.

 

7.12 The technical documentation will be carried out in English.

Chapter 8 Attendance of Erection and Commissioning and Performance Test

 

8.1 Erection and commissioning of the equipment shall be carried out by the
Purchaser under the supervision of the Supplier. The Supplier shall provide
technical instruction for the Purchaser as well. The scope of the technical
services is specified in Technical Annexes. The price for attendance of erection
shall be for the Supplier account. The price for attendance of commissioning by
the Supplier’s experts shall be for the Supplier account.

 

8.2 The Purchaser and Supplier shall carry out the Commissioning Test to check
the mechanical and electrical operation of the equipment. In case all the
requirements specified in the Technical Annexes have been fulfilled, a test
certificate for the equipment shall be signed by the two parties on the date
when the test is successfully done.

 

8.3 The Reactor Demonstration, Performance Test Run and Commissioning Test
Certificate of the equipment shall not release the Supplier from his warranty
for the equipment.

Chapter 9 Warranty

 

9.1 The Supplier guarantees that the contract equipment shall be completely
brand new and complies in materials, workmanship in all respects with the
quality and specifications stipulated in this contract.

 

9.2

The Supplier guarantees that the use of contract equipment is free of any
infringement claim raised by a third party. In case the Purchaser is accused of
illegal exploitation or infringement of any know-how and/or patent and/or other
intellectual property rights arising from the use of contract equipment, the
Purchaser shall give the Supplier a notice and the Supplier shall take up the
matter with third party at its own cost in the Purchaser’s name and with
Purchasers assistance and indemnify the Purchaser for any cost, compensations or
damages arising there from. In no event shall Supplier

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    9    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

settle or compromise any third party claim without the prior written consent of
Purchaser.

 

9.3 The Supplier guarantees that the technical documentation shall be complete,
clear and correct so as to meet the requirements of design, inspection,
erection, commissioning, performance test, operation and maintenance of the
equipment.

 

9.4 The Supplier guarantees that qualified technical persons shall be dispatched
within [*] hours after notification from the Purchaser and confirmation from the
Supplier of an equipment defect to provide professional and technical service.
If the Supplier does not arrive at the Purchaser’s facility within [*] hours
after confirmation from the Supplier of such a notification, then the Supplier
shall pay the Purchaser $[*] per day for each day that the equipment is not
operational due to the defect.

 

9.5 Within the Warranty Period, in case of any defects caused by the reasons of
inferior quality, bad workmanship and use of inferior materials, the Supplier
shall dispatch engineers to the Purchaser site and remove the said defection at
the Suppliers expenses.

 

9.6 Should the defection be due to the fact that the goods were delivered not in
accordance with the attached technical specifications the Supplier shall be
liable to repair at Supplier’s cost and/or devalue the defected goods.

 

9.7 The Supplier represents and warrants that the Supplier is not subject to any
contract or duty that would be breached by the Supplier entering into or
performing the Supplier’s obligations under this contract or that is otherwise
inconsistent with this contract. Supplier will not disclose to Purchaser, will
not bring into Purchaser’s facilities, including the Work Site, and will not
induce Purchaser to use any confidential or proprietary information of any third
party.

Chapter 10 Confidentiality

Either party shall keep confidential the trade secrets that may be obtained
during the course of performing the contract. After signing the contract and
defining technical specifications, the Supplier shall not disclose information
out of the said. Either party shall not make use of or disclose confidential
information without prior written consent of the other party. Notwithstanding
the foregoing, the Purchaser may disclose the material terms of this agreement,
including the aggregate contract amount, and may provide a copy of this
agreement to the public, if the Purchaser’s attorneys determine that it is
required to do so pursuant to applicable public company disclosure laws or
regulations. Notwithstanding the foregoing, the Purchaser shall use commercially
reasonable efforts to redact all of the Supplier’s trade secrets from any such
public disclosure or filing.

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    10    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Chapter 11 Claim

 

11.1 In case the Supplier fails to perform any of its obligations under the
contract during the design, manufacture, inspection, erection, Performance Test
Run, Reactor Demonstration, Commissioning Test and Warranty Period the Purchaser
shall have the right to lodge claims against the Supplier for the following
remedy:

Repair the defective equipment at the Suppliers expenses. In case the Supplier
fails to dispatch his personnel to the work site, the purchaser has the right to
eliminate the defects by itself for the Supplier’s account.

 

11.2 The claim notice shall be effective if it is issued not later than thirty
(30) days from the expiration of the warranty period.

 

11.3 In case the Supplier fails to reply within fourteen (14) days upon the
receipt of the Purchaser’s claim, the claim shall be regarded as been accepted
by the Supplier.

Chapter 12 Cancellation

 

12.1 The Purchaser may, without prejudice to any other remedy for the Supplier’s
following breach of contract, by written notice send to the Supplier, cancel the
contract in whole or in part if the Supplier fails to deliver the equipment
within 140 days after the scheduled delivery time. Upon such cancellation,
Supplier shall refund to Purchaser all amounts already paid to Supplier.

 

12.2 If at any time prior to shipment of the Equipment, the Purchaser has a
justifiable reason to believe that the Supplier will be more than 140 days late
in the delivery of the equipment, the Purchaser may immediately cancel this
agreement and shall be entitled to the maximum amount of liquidated damages
payable pursuant to Section 5.7 above. Upon such cancellation, the Purchaser may
cancel the letter of credit, and after payment in full to the Purchaser of the
liquidated damages, neither party shall have any further obligation or liability
to the other party.

 

12.3 Either party may cancel the contract at any time, by giving written notice
to the other party in case the other party becomes bankrupt or insolvent. Such
cancellation shall not prejudice or affect any other available remedy.

 

12.4 If the Purchaser fails to effect the payments or provide the Letter of
Credit according to Chapter 4 of this contract, the Supplier and the Purchaser
are each entitled to cancel the contract, by giving written notice to the other
Party.

 

12.5 If the Supplier releases the technical documents from escrow to the
Purchaser, the Supplier is not obliged to return the initial payment to the
Purchaser upon termination pursuant to Section 12.4 above.

 

Supplier Initials LOGO [g29865ex10_42p3a.jpg]    11    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12.6 Prior to payment of the initial 15% deposit, the Purchaser may cancel this
contract at any time for any reason and without any liability or obligation to
the Supplier.

 

12.7 The following Chapters of this Agreement shall survive the cancellation or
expiration of this Agreement: Chapter 1 (Definitions); Chapter 9 (Warranty);
Chapter 10 (Confidentiality); Chapter 11 (Claim); Chapter 15 (Arbitration);
Chapter 16 (Construction of Contract); and Chapter 17 (Effectiveness and
Miscellaneous).

Chapter 13 Force Majeure

 

13.1 Should either party be prevented from performing any of its obligations
under the contract due to event of Force Majeure such as war, serious fire,
typhoon, earthquake, flood and any other events which could not be expected,
avoided and overcome, the affected party shall notify the other party of its
occurrence by fax and send by registered air mail a certificate issued by
competent authorities confirming the event of the Force Majeure within fourteen
(14) days following its occurrence. In Germany, the competent authority for
issuing the certificate is The Ministry of Internal Affairs of Germany.

 

13.2 The affected party shall not be liable for any delay or failure in
performing any or all of its obligations due to the event of Force Majeure.
However, the affected party shall inform the other party by fax the termination
or elimination of the event of Force Majeure as soon as possible.

 

13.3 Both parties shall proceed with their obligations immediately upon the
cease of the event of Force Majeure or removal of all the effects. The term of
the contract shall be extended correspondingly.

Chapter 14 Taxes and Duties

 

14.1 All taxes and duties in connection with and in the performance of the
contract levied by the United States government on the Purchaser in accordance
with the tax laws of the United States shall be borne by the Purchaser.

 

14.2 All taxes and duties levied by the German government on the Supplier, in
connection with and in the performance of the contract, according to German tax
laws and the agreement between the government of the United States and the
government of Germany for the reciprocal avoidance of double taxation and the
prevention of fiscal evasion with respect to taxes on income, shall be borne by
the Supplier.

 

14.3 All taxes and duties arising within Germany in connection with and in
performance with the contract shall be borne by the Supplier.

Chapter 15 Arbitration

 

15.1 Any dispute arising from or in connection with this contract shall be
submitted to International Economic and Trade Arbitration Commission for
arbitration.

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    12    Purchaser Initials LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

The location of arbitration shall be London, England. The substantive law to be
applied in any such arbitration shall be English common law.

 

15.2 Notwithstanding any reference to arbitration, both parties shall continue
to perform their respective obligations under the contract unless otherwise
agreed.

Chapter 16 Construction of Contract

 

16.1 The construction, validity, interpretation, performance, implementation and
all matters relating to this contract and any amendment thereto shall be
governed by the United Nation Convention for International Sales of goods.

Chapter 17 Effectiveness and Miscellaneous

 

17.1 After contract is signed by the authorized representatives, each party
shall apply to its respective representatives of their companies for
ratification, if required to do so.

 

17.2 Each party shall power a person (s) for signature of contractual documents.
For MSA/GEC Manfred Schirsner and Heinz Graeber are powered and required to
sign. For Hoku Scientific Dustin Shindo and Scott Paul are powered to sign.

 

17.3 The contract becomes effective upon signing.

 

17.4 After the fulfillment of the contract, the contract will remain valid
beyond one (1) month after the expiry date of the warranty period. Any unsettled
credit and debt under the contract shall not be affected by the expiration of
the contract. The debtor shall effect its obligation of reimbursement to the
creditor.

 

17.5 The contract is made in English. The contract is in four (4) originals, two
(2) for the Purchaser and two (2) for the Supplier.

 

17.6 Annexes to the contract are integral parts to the contract and have the
same legal force as the text of the contract itself.

 

17.7 All amendments, supplements and alternations to the terms and conditions of
the contract shall be made in written form and signed by the authorized
representatives according to paragraph 17.2. These documents shall be integral
parts of the contract.

 

17.8 This contract may be assigned in its entirety by the Purchaser to any third
party that is not a direct competitor of the Supplier upon written notice to the
Supplier, and provided that any such assignee agrees to be bound to the terms
hereof. No assignment of any right or obligation under the contract shall be
made by the Supplier to a third party without prior written consent of the
Purchaser.

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    13    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17.9 The communication between the two parties shall be conducted in written
form. Faxes concerning important matters shall be confirmed in due time by
express mail.

Purchaser: Hoku Scientific, Inc.

Attention: Karl M. Taft III

Address: 1075 Opakapaka Street, Kapolei, Hawaii USA

Post Code: 96707-1887

Telephone: +1-808-682-7800

Fax: +1-808-682-7807

E-mail: [*]

Seller: Apparatus Construction for Chemical Equipment Ltd. and GEC Graeber
Engineering Consultants GmbH

Attention: Heinz Graeber

Address: Haydn-Strasse 12, 85521 Ottobrunn, Germany

Telephone: [*]

Fax: [*]

E-mail: [*]

Authorized Signature:

 

LOGO [g29865ex10_42p14sig1.jpg]

   

LOGO [g29865ex10_42p14sig2.jpg]

 

Dustin M. Shindo

    Scoot B. Paul

Chairman & CEO

    VP & General Counsel

Signing Date:

    21/1/2007

 

Supplier:    MSA Apparatus Construction    GEC    for Chemical Equipment Ltd.   
Graeber Engineering Consultants GmbH

 

Supplier Initials  LOGO [g29865ex10_42p3a.jpg]    14    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Address:    Isartalstrasse 50    Haydn-Strasse 12       Post Code:    82008
Unterhaching    85521 Ottobrunn, Germany       Telephone:    [*]    [*]      
Fax:    [*]    [*]       E-mail:    [*]    [*]      

 

E-mail:    info@ms-a.de    hg@graeberconsultant.de Authorized Signature:   

 

LOGO [g29865ex10_42p15sig1.jpg]

   

LOGO [g29865ex10_42p15sig2.jpg]

Manfred Schirsner     Heinz Graeber

Signing Date:

   

 

Supplier Initials LOGO [g29865ex10_42p3a.jpg]    15    Purchaser Initials  LOGO
[g29865ex10_42-p3b.jpg] & Date 21.01.2007       & Date 21/1/2007



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Technical Annexes for Purchasing Contract

between Hoku Scientific, Inc. and MSA/GEC

Contract No. GEC/MSA200701

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 1, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Index

 

Annex 1:   Technical Specifications Annex 2:   Design Interface Annex 3:   Scope
of Supply Annex 4:   Technical Documents Annex 5:   Technical Service and Design
Liaison meeting Annex 6:   Quality Control Annex 7:   Performance Data and
Guarantee Value

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 2, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Annex 1: Technical Specifications

 

1.1 General

 

1.1.1 This contract is used for purchasing equipments for 1,500 metric tons/year
production Polysilicon. In accordance with the terms of the contract, this
appendix may be updated to provide for total production capacity of 2,000 metric
tons per year of Polysilicon. It defines specifications of design, structure,
performance, installation and tests of the equipments etc.

 

1.1.2 Purchaser means Hoku Scientific, Inc.

Supplier means MSA/GEC.

 

1.1.3 Purchaser specializes the technical demands in the contract. Supplier
shall provide a complete set of services and technology to meet the demands of
Purchaser. Technical specifications of equipment provided by Supplier should be
in accordance with demands in this contract.

 

1.1.4 If contradictory or inconsistence happens in carrying out the contract,
both parties should execute the highest rules in the relative standards or the
standards agreed by both parties

 

1.1.5 If Supplier agrees with all the terms of the contract, the equipments
provided by Supplier should completely conform to the technical agreements and
the standards specified in the contract.

 

1.1.6 After contract signing, Purchaser has the right to provide some
supplements to the standards and regulations. Supplier should modify their
designing and manufacturing accordingly and notify the Purchaser about the
additional costs.

 

1.1.7 Both parties will continue the discussions about the unclear issues in
design liaison meetings.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 3, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1.2 Project Overall

 

1.2.1 Location

The factory for the production of Polysilicon is located in the United States.

 

1.2.2 Scale

The first target for the Polysilicon Project is to build a factory with the
annual through -put of 1,500 metric tons per year of polysilicon with solar
grade or electronic grade. The Purchaser may elect to increase the capacity to
2,000 metric tons per year in accordance with the terms of the contract. The
plant annual operation is continuous except the scheduled maintenance and others
unforeseen. The global efficiency is expected at [*] % of the operation hours
[*]

 

1.3 Application of Equipment

Purchaser will purchase equipments from Supplier for utilizing trichlorosilane
(TCS) to produce polysilicon and converting silicon tetrachloride (STC) to TCS.
The products will be used in solar industry and electronic industry.

 

1.4 Equipment Description

Equipments consist of Deposition-Reactor Set and Hydrogenation-Reactors Set and
Necessary Accessories. Pursuant to the Agreement between Purchaser and Supplier,
Purchaser may elect not to purchase the Hydrogenation Sets, in which case the
Supplier shall not be obligated to provide the Hydrogenation Sets or any
Necessary Accessories or services related thereto, and the contract price shall
be reduced as set forth in the Agreement.

Deposition-Reactors Set and its accessories include:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 4, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Hydrogenation-Reactors Set and its accessories include:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

Necessary Accessories include:

 

  •  

Spare parts

 

  •  

Special tools

 

  •  

Others

 

1.5 Descriptions and Specifications of Equipments

 

1.5.1 Deposition-Reactors

 

1.5.1.1 System Description

[*]

 

For solar grade:    Capacity   

Number of Filament Doubles

   [ *]

Lengths of Filament Doubles

   [ *]

Deposition rate Average(diameter)

   [ *]

Deposition diameter approx.

   [ *]

Cycle of 1 operation

   [ *]

Loading time

   [ *]

Unloading time

   [ *]

Deposition time

   [ *]

Operating time

   [ *]

Operating cycles

   [ *]

Up-time

   [ *]

Polysilicon per cycle ([*])

   [ *]

Polysilicon per year per Reactor min.

   [ *]

Polysilicon per cycle ([*])

   [ *]

Polysilicon per year per Reactor max.

   [ *]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a.jpg]    - 5, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]            



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

For electronic grade:    Capacity    Number of Filament Doubles    [*] Lengths
of Filament Doubles    [*] Deposition rate Average (diameter)    [*] Deposition
diameter approx.    [*] Cycle of 1 operation    [*] Loading time    [*]
Unloading time    [*] Deposition time    [*] Operating time    [*] Operating
cycles    [*] Up-time    [*] Polysilicon per cycle ([*])    [*] Polysilicon per
year per Reactor min.    [*] Polysilicon per cycle ([*])    [*] Polysilicon per
year per Reactor max.    [*]

The conditions to achieve above mentioned production capacities are:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

Reactor Dimensions (for both Solar and Electronic Grade)    Diameter outside
Reactor Cylinder    [*] Diameter outside Cooling cabinet    [*] Height including
top-flange    [*] Material of Reactor-body    [*] Material cooling case    [*]
Design Data    Design interior pressure    [*]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 6, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Design interior wall temperature    [*] Design pressure in the cooling cabinet
   [*] Design temp. in the cooling cabinet    [*] Design, calculation and
testing accord. to    [*] Numbers of power supply connections    [*] Numbers of
Material-gas inlet jets    [*] Numbers of show glasses    [*] Weight approx.   
[*] Volume approx.    [*] Volume of cooling cabinet cylinder    [*]

 

1.5.1.2 [*]

[*]

[*]

 

1.5.1.3 [*]

[*]

 

1.5.1.4 [*]

[*]

 

1.5.1.5 [*]

[*]

 

1.5.1.6 [*]

[*]

 

1.5.1.7 [*]

[*]

 

1.5.1.8 [*]

[*]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 7, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1.5.1.9 [*]

[*]

 

1.5.1.10 [*]

[*]

 

1.5.2 [*]

 

1.5.2.1 [*]

[*]

[*]

[*]

[*]

 

1.5.2.2 [*]

[*]

[*]

[*]

[*]

 

1.5.3 [*]

 

1.5.3.1 [*]

[*]

 

1.5.3.2 [*]

[*]:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

[*]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 8, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

1.5.3.3 [*]

[*]

[*]

[*]

[*]

[*]

[*]

 

1.5.4 [*]

 

1.5.4.1 [*]

[*]

 

1.5.4.2 [*]

[*]

[*]

[*]

[*]

 

1.5.5 [*]

 

1.5.4.1 [*]

[*]

[*]

 

1.5.5.2 [*]

[*]

[*]

[*]

[*]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 9, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

[*]

[*]

[*]

 

1.5.5.3 [*]

[*]

 

1.5.6 [*]

 

1.5.6.1 [*]

[*]

[*]

 

1.5.7 [*]

 

1.5.7.1 [*]

[*]

[*]

[*]

 

1.5.8 [*]

 

1.5.8.1 [*]

[*]

[*]

 

1.5.9 [*]

 

1.5.8.1 [*]

[*]

[*]

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 10, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

1.6 [*]

 

1.6.1 [*]

[*]

 

1.6.2 [*]

[*]

 

1.6.3 [*]

[*]

 

1.6.4 [*]

[*]

[*]

[*]

[*]

[*]

 

1.7 [*]

[*]

Annex 2: Design Interface and Deliverables

 

2.1 Process

Supplier will provide the following documents:

 

2.1.1 Equipment specification, design capacity (including normal and max
capacity) and operating period, construction material etc.

 

2.1.2 Equipment weight, operation loads, test loads and the max weight of
single-parts.

 

Supplier Initials

& Date 21.01.2007

   LOGO [g29865ex10_42p1a1.jpg]    - 11, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2.1.3 Operating temperature, operating pressure, design temperature and design
pressure.

 

2.1.4 Equipment power consumption, electric specification and blast section.

 

2.1.5 The nozzle specification of the equipment, the nozzle position and flow
specification (including flux, composition, temperature, pressure, etc).

 

2.1.6 Chemical reaction details in the equipment.

 

2.1.7 Material balance, material balance requirements and heat balance of the
equipment.

 

2.1.8 Anti-corrosive requirements and heat insulation requirements.

 

2.1.9 Equipment operating manuals (including safety manual, testing manuals,
etc.).

 

2.2 Instruments

 

2.2.1 All of instruments (hardware and software) for equipments will be supplied
by Supplier.

 

2.2.2 Supplier will provide proposal layout of the local panel.

 

2.2.3 Supplier shall supply these documents and Drawings as following:

Field Instruments Specifications (including operation condition, instrument
type, measuring range, explosion proof class, instrument material) I/O cards and
Interface to the PCS system.

 

2.3 Electrical

 

2.3.1 Supplier will provide electrical parameters about radiation heating rods:
voltage and current.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 12, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2.3.2 Supplier will provide the installation drawings defining insulation
joining of electrodes.

 

2.3.3 Supplier will provide the specification of external power connections.

 

2.3.4 Supplier will provide specification of electrode (including voltage,
current etc.)

 

2.3.5 Supplier is engaged to provide the necessary information to power supply
systems company to perform the designing and manufacturing the power supply
system suitable for the operation of reactors

 

2.3.6 Supplier will assist the Purchaser in negotiating with power supply
systems companies for power supply systems about other necessary interface
issues.

2.4 Piping

 

2.4.1 Supplier will provide Equipment Assemble Drawing, show Nozzle Orientation,
dimension of Equipment Center to Flange Face, Nozzle Elevation.

 

2.4.2 Supplier will provide Equipment Nozzle Size, Pressure, Flange joint Form,
Standard and Nozzle Name.

 

2.4.3 Supplier will provide Equipment Weight, Operating Weight, Test Weight and
Hoisting Machinery Weight.

 

2.4.5 Supplier will provide Specification for Maintenance and Setting.

 

2.4.6 Supplier will provide Torsion of Foundation Bolt and Permissibility Stress
of Equipment Nozzle.

 

2.4.7 Supplier will provide Specification for Equipment Insulation and Fixing
(Including Insulation Materials).

Annex 3: Scope of Supply

 

3.1 General

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 13, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3.1.1 Annex 3 has stipulated the scope of supply, the Supplier guarantees to
provide brand-new, advanced, mature, and quality reliable equipments.

 

3.1.2 Supplier will provide a detailed list of equipments and accessories. The
detailed list stipulates type, quantity, manufacturer etc. Supplier should
provide the necessary parts for installation, testing and commissioning, even
not stipulated in the contact.

 

3.1.3 The Supplier will provide a detailed list of the special tools and the
consumption materials which will be used in installation.

 

3.2 Scope of Supply

 

3.2.1 Complete scope of supply for 1,500 metric tons per year consists of

Deposition Reactor set, comprising:

 

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*]

Hydrogenation Reactor set, comprising:

 

[*]    [*] [*]    [*] [*]    [*]

Complete scope of supply for 2,000 metric tons consists of

Deposition Reactor set, comprising:

 

[*]    [*] [*]    [*] [*]    [*] [*]    [*] [*]    [*]

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 14, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]    [*]

Hydrogenation Reactor set, comprising:

 

[*]    [*] [*]    [*] [*]    [*]

Notwithstanding the foregoing, Purchaser may elect not to purchase the
Hydrogenation Sets, in which case the Supplier shall not be obligated to provide
the Hydrogenation Sets or any Necessary Accessories or services related thereto,
and the contract price shall be reduced as set forth in the Agreement.

Supplier will provide detailed information of all equipments, including
manufacturer for main parts, manufacture area, material, approx. weight etc.
within [*] months after receipt of the Initial Payment and Letter of Credit.
Supplier can also, at its own discretion, provide the Purchaser with this
material before this date.

 

3.2.2 Origin of the products

The origin of all the products above is from Germany.

 

3.2.3 Transportation

The covers will be used for openings during transportation. These will be
provided by Supplier.

 

3.2.4 Spare Parts

Each reactor or converter should be equipped with one complete set of the
following spare parts:

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

1.6.3 Certifications

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 15, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

 

  •  

[*]

The spare parts mentioned above will be provided by Supplier and are only for
testing and commissioning. The Supplier will provide the detailed information
about the spare parts, such as vendors, types, and estimated price in the first
design meeting.

The Supplier will provide a purchasing list of the Spare Parts for 1 year of
normal operation three months before delivery of the Equipment. The list should
comprise spare parts and consumption parts, the vendors, types, estimated price
etc.

The Supplier will also provide a purchasing list to the Purchaser of the
anticipated parts after 10 years of operation and an estimated cost for these
parts.

 

3.2.5 Special tools

[*]

 

3.3 Test Reactor

[*]

 

3.4 Other

Other deliverables from the Supplier not mentioned in Annex 3 are still the
responsibility of the Supplier as stipulated in Contract # GEC/MSA200701 and the
other Annex sections in this document.

Annex 4 : Technical Documents

 

4.1 General

 

4.1.1 The documents provided by Supplier will use metric system. The language is
English. If other units are required this will be discussed at the first design
meeting.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 16, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4.1.2 The documents provided by Supplier should be prompt, complete and meet the
project progress.

 

4.1.3 For some other documents not stipulated in the contract but is actually
the necessities for the project, Supplier should provide free of charge.

 

4.1.4 Supplier will provide related documents describing the requirements for
the building constructions. The documents about the Crane, loading and unloading
requirements will be provided by Supplier.

 

4.1.5 Supplier will provide the documents to identify the possible supplier for
the production of filaments, equipment to unload the rods, reactor cleaning and
polysilicon processing.

 

4.1.6 All the documents will be prepared by either Auto-CAD(*.dxf and *.dwg) or
Acrobat(*.pdf).

 

4.1.7 All the documents will be provided in five hard copies and two electronic
versions

 

4.2 Document lists

Supplier will provide documents related to the deposition reactors and the
hydrogenation converters and the accessories as followings:

 

  1) Technical documentation to the equipment and its operation

 

  2) System description including working principle, technological process,
control parameters, main equipment description, and utility supply requirements.

 

  3) PFD for Equipment

 

  4) Rated consumption of specifications of utilities

 

  5) Equipment table

 

  6) Equipment layout

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 17, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  7) Foundation load chart (device load, including net weight, operation weight,
maintenance weight and civil engineering conditions drawing)

 

  8) Anchor bolt chart

 

  9) Material supply data sheet or curve at different period of time, as
reference values

 

  10) Installation, operation, and maintenance manuals

 

  11) Special tools list for Equipment

 

  12) Pipe naming table for Equipment

 

  13) Pipe layout plan

 

  14) Pipe materials grade table for Reactor

 

  15) Heat insulation table of equipment and pipe

 

  16) Layout plan of connecting points

 

  17) General drawing of equipment

 

  18) Detail drawing of the whole equipment set

 

  19) Assembly drawing of equipment

 

  20) Equipment accessories drawing

 

  21) Orientation diagram of equipment orifices (the Supplier shall provide
requirement of orientation diagram of equipment orifices; the Purchaser will
propose revision advices. Final orientation diagram of equipment orifices shall
be provided by the Supplier after confirmation by both parties)

 

  22) Drawing and list of weary parts (replacement cycle)

 

  23) Equipment materials quality certificates

 

  24) Product quality certificate

 

  25) Safety and Quality certificate of pressure vessels

 

  26) Lifetime of equipment (indicating main equipment separately)

 

  28) Drawings for the special spare parts.

 

  29) List for the standard spare parts.

 

  30) Packing list

 

  31) All the documents mentioned in this document, including the ones mentioned
in Annex 3

 

  32) Applied Standards that are expectable for USA operation, installation and
customs.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 18, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4.3 Document Delivery Schedule

[*]

Annex 5: Technical Service ad Design Meeting

 

5.1 General

The supplier will provide the necessary documents for equipment installation,
commissioning, performance test, operation and maintenance etc. Supplier will
assist the Purchaser to solve problems during testing and commissioning by the
Purchaser’s requests.

 

5.1 Factory Acceptance test (FAT)

A month before delivery of each deposition and hydrogenation reactor set,
Supplier should inform Purchaser to do factory acceptance test. Several FAT
checks will be available by Purchaser’s requests but not exceed more than four.

Acceptance test cost will be paid by Supplier. Purchaser pays for their own cost
of traveling, boarding and lodging, and Supplier provides convenience. Supplier
should inform Purchaser in written form 4 weeks before test. If Purchaser does
not attend, Supplier may complete the acceptance test without Purchaser.
Supplier has the right to do acceptance tests and arrange the equipment delivery
according to the delivery schedule. The FAT results will not be exempt from the
Supplier’s responsibilities.

 

5.2 Site opening package inspection

Supplier will send staffs to the site to attend site open package inspection to
check the number, appearance, damages etc. together with Supplier’s inspectors.
Purchaser should inform Supplier 2 weeks before package opening inspection.
Supplier’s inspectors pay for their own cost and Purchaser provides convenience.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 19, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5.3 Installation supervision

Purchaser should inform Supplier 2 weeks before installations. Then Supplier
will send experts to the site for installation supervision. Supplier pays for
their own cost, and Purchaser provides convenience.

 

5.4 Testing and Commissioning

Purchaser should inform Supplier 2 weeks before commissioning. Supplier will
send experts to the site for guidance. Supplier pays for their own cost, and
Purchaser provides convenience. The complete supervision on site provided by
Supplier starts from the first received products and ends by last products
commissioning. The duration will last approximate 6 months.

 

5.5 Start-up and Reactor Demonstration

Purchaser should inform Supplier 2 weeks before start-up and two weeks before
Reactor Demonstration. Supplier will send experts to the site to guide start-up
and Reactor Demonstration. Supplier pays for their own cost and Purchaser
provides convenience. This service is included in 6 months period.

 

5.6 Performance Test

After testing, commissioning and reactor demonstration are finished, Supplier
will send relative experts to the site to do performance test. Supplier experts
shall carry on performance test until it is completely successful and accepted
by Purchaser. Supplier pays for their own cost and Purchaser provides
convenience. The performance tests will be done twice and in accordance with
Annex 7.

 

5.7 Training

Supplier shall carry training on Purchaser’s staffs in technology, operation and
maintenance etc. The draft training plan is prepared as following:

At the Purchaser’s site. Supplier will train Purchaser staffs about
installation, maintenance, operation, start-up, testing and commissioning etc.
The training duration will be approximate 2 weeks. The actual training schedule
will be agreed during the first design meeting.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 20, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Supplier pays for their own cost, and Purchaser provides convenience.

 

5.8 Changing Damaged parts

Within the guarantee period, in case of any defects caused by the reason of
inferior quality, or due to the Supplier’s faults, the Supplier shall dispatch
engineers to Purchaser site to solve the defects at the Supplier’s expenses.
Supplier pays for their own cost, and Purchaser provides convenience.

 

5.9 Technical Service requirements

 

5.9.1 The Supplier representatives at the Work Site must:

 

  •  

Obey the law, rules and regulations at the Work Site

 

  •  

Have the higher responsibilities and the dedication to work. Arrives on time

 

  •  

Be familiar with its structure of its Equipment, and have the similar work
experience, and can carry on on-site supervisions correctly;

 

  •  

Be strong enough to adapt to site work conditions.

 

5.9.2 Supplier’s responsibility

The responsibilities of Supplier at the Work Site are package opening and
examination, dealing with quality problems, installation and supervision,
commissioning supervision, reactor demonstration and performance test.

Before installation and testing and commissioning, experts from both parties
shall discuss the relative procedures. Both parties shall confirm the important
issues.

If issues arise that are the Supplier’s responsibilities, the Supplier
representatives shall deal with them in a timely manner as defined by the
Purchaser. If Supplier authorizes Purchaser to solve the problems due to
Supplier’s mistakes, Supplier will provide the guarantee letter and undertake
all the expenses. Supplier is responsible for all actions carried by its
representatives. Purchaser should be informed and confirmed if the Supplier

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 21, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

representatives wish to leave the Work Site.

 

5.9.3 Purchaser Responsibility

Purchaser will provide convenience for Supplier’s Representatives at the Work
Site.

 

5.10 Design meeting

 

5.10.1 Description

The purpose of the design meetings is to make sure the successful design of the
contract equipment and plant; to solve the technical problems; to coordinate the
Supplier and Purchaser. Such meetings shall be held several times by Purchaser’s
requests. The first meeting could be held in USA, at a location to be specified,
the second will be decided later. Meeting costs of each party will be taken by
themselves, and the company located in the meeting place shall provide
convenience for transportation, accommodation, etc.

 

5.10.2 Topics for engineering design meetings

 

  •  

To discuss the general design of the preliminary solution provided by Supplier
(including general arrangement and system), technical document and standard
coordination.

 

  •  

Detailed engineering specifics including those as stipulated in Technical
Annexes 1-5.

 

  •  

To coordinate the arrangement and connections of the Equipment and flows of
utilities and materials.

 

  •  

The Purchaser review and confirm the auxiliary equipment company provided by
Supplier.

 

  •  

To discuss the solution for construction and delivery.

 

  •  

To discuss the check and acceptance of the equipment.

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 22, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  •  

To deal with and overcome other unclear issues.

The frequency and amount of design meetings will be determined on an as needed
basis but both parties agree to pay their own expenses for these meetings.
Location of the design meetings will be held in the United States.

Annex 6: Quality control

Because MSA has some subcontractors and the detailed quality control procedure
will be provided by MSA during the first design meeting.

If Supplier finds any defects of design or manufacturing after the goods have
been delivered, Supplier should inform Purchaser immediately and repair them or
provide new products free of charge. All the expense and loss of the Purchaser
will be born by Supplier.

Annex 7: Performance data and guarantee value

 

7.1 Capability

Supplier guarantees the performance of the delivered equipment. Considering of
the term in clause 1.5 of Annex 1, Supplier guarantees the capability of the
reactor shall in the range of:

—[*]

—[*]

[*]

The Supplier is not responsible for any interruption or delay, caused by Force
Majeure as defined in Contract. The Supplier is also not responsible for any
non-performance interruption or delay, caused by the followings:

 

  (1) Sufficient supply and qualified mixed-gas for the deposition process at
the Work Site; and

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 23, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (2) Sufficient and qualified utilities at the Work Site, such as power-supply,
thyristor power, process control, cooling-water, process exhaust-gas discharge.

 

  (3) Well trained and experienced staff (engineers and operators)

Additional costs and expenses born by the Supplier by aforesaid will be
reimbursed by the Purchaser.

7.2 Product warranty

[*]

Purchaser: Hoku Scientific, Inc.

Address: 1075 Opakapaka Street, Kapolei, Hawaii USA

Post Code: 96707-1887

Telephone: +1-808-682-7800

Fax: +1-808-682-7807

E-mail: info@hokuscientific.com

Authorized Signature:

 

LOGO [g29865ex10_42p24sig1.jpg]

   

LOGO [g29865ex10_42p24sig2.jpg]

Dustin M. Shindo

    Scott B. Paul

Chairman & CEO

    VP & General Counsel

Signing Date:

    21/1/2007

Supplier: MSA AppararusConstruction GEC

 

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 24, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

   For Chemical Equipment    Graeber Engineering Consultants Address:   
Isartalstrasse 50    Haydn-Strasse 12 Post Code:    82008 Unterhaching    85521
Ottobrunn, Germany Telephone:    [*]    [*] Fax:    [*]    [*] E-mail:    [*]   
[*]

 

Authorized Signature:    

LOGO [g29865ex10_42p24sig3.jpg]

   

LOGO [g29865ex10_42p24sig4.jpg]

Manfred Schirsner     Heinz Graeber Signing Date:    

Supplier Initials

& Date 21.01.2007

  LOGO [g29865ex10_42p1a.jpg]    - 24, total page 30 -   

Purchaser Initials

& Date 21/1/2007

   LOGO [g29865ex10_42-p3b.jpg]